State of New York                                              MEMORANDUM
Court of Appeals                                          This memorandum is uncorrected and subject to
                                                        revision before publication in the New York Reports.




 No. 63 SSM 8
 In the Matter of Jamael Bursch,
         Appellant,
      v.
 Purchase College of the State
 University of New York, et al.,
         Respondents.




 Submitted by Peter E. Brill, for appellant.
 Submitted by Seth M. Rokosky, for respondents.




 MEMORANDUM:

       The order of the Appellate Division insofar as appealed from should be reversed,

 with costs, and the petition insofar as it sought to annul respondents’ disciplinary

 determination granted and the matter remitted to the Appellate Division with directions to

                                           -1-
                                           -2-                                    SSM No. 8

remand to respondents for a new disciplinary hearing. Petitioner, a student enrolled at

respondent Purchase College of the State University of New York, was accused of multiple

disciplinary violations including sexual assault of another student. Petitioner requested a

three-hour adjournment of his scheduled administrative hearing so that his attorney could

attend the proceeding.      Respondents denied this request.        Under the particular

circumstances of this case, we find respondents abused their discretion as a matter of law

by failing to grant the requested adjournment (see Matter of Abdur-Raheem v Mann, 85

NY2d 113, 124 [1995]). Petitioner’s remaining arguments need not be reached and any

other contentions raised below have been abandoned.

*    *     *    *      *    *    *     *    *     *     *    *     *    *     *      *   *

On review of submissions pursuant to section 500.11 of the Rules, order insofar as appealed
from reversed, with costs, and petition insofar as it sought to annul respondents’
disciplinary determination granted and matter remitted to the Appellate Division, Second
Department, with directions to remand to respondents for a new disciplinary hearing, in a
memorandum. Judges Rivera, Stein, Fahey, Garcia, Wilson and Feinman concur. Chief
Judge DiFiore took no part.


Decided June 6, 2019




                                           -2-